Citation Nr: 0031165	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946, January 1951 to April 1952, and April 1955 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  The Board observes that the 
veteran, in a claim submitted in January 1998, requested 
consideration of an effective date prior to September 30, 
1996 for the grant of service connection for residuals of 
cerebrovascular accident.  In June 1998, the veteran also 
submitted a claim of entitlement to service connection for 
post-traumatic stress disorder.  As these issues have not 
been prepared for appellate review, the Board refers them to 
the RO for all appropriate development and the issuance of a 
rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no competent medical evidence relating the 
veteran's current arteriosclerotic heart disease to the 
veteran's military service or to a service-connected 
disability.


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in or 
aggravated by active service nor may it be presumed to have 
been so incurred and it has not been shown to be proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1110, 1112, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  Cardiovascular disease, including 
hypertension, will be presumed to have been incurred in 
service if manifested to a 10 percent degree of disability 
within one year of a veteran's separation from active duty.  
38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2000).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2000).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2000).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In this case, the Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issue on appeal has been 
obtained.  Specifically, the RO has obtained service medical 
records and private treatment records, has afforded the 
veteran a VA examination, and has notified the veteran of the 
evidence necessary to successfully adjudicate his claim.  In 
addition, the Board has requested and received the opinion of 
a medical specialist.  Therefore, the VA has fulfilled its 
duty to assist the veteran in developing facts that are 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 2096, 
___(2000); to be codified at 38 U.S.C.A. § 5103A).

In relation to the present appeal, the veteran's service 
medical records include an x-ray dated February 1962 which 
showed no active disease of the heart, lungs, and pleura.  In 
March 1964, the veteran was evaluated for hypertension, due 
to an elevated blood pressure reading and headaches.  The 
veteran reported that he had developed a severe temporal 
headache with double vision for several hours.  Objective 
findings included a blood pressure reading of 130/80, a 
regular sinus rhythm, a pre-systolic gallop, a normal EKG, 
and no cardiomegaly, murmurs, or rubs.  Fundi revealed Grade 
I arteriosclerotic changes.  The examiner found no present 
evidence of hypertension.

In April 1964, the veteran sustained a cortical seizure or 
cerebral vascular accident.  He complained of double vision, 
headaches, and weakness and numbness of the left upper 
extremity.  Blood pressure was recorded as 178/72, and skull 
and chest x-rays were normal.  A neurological examination 
found decreased strength of the left hand and arm, and mild 
weakness of the left lower extremity.  A reevaluation 
performed in June 1964 showed the veteran's condition to be 
resolving.  An EKG performed in September 1968 was normal.

Records from Roper Hospital dated April to June 1980 show 
that the veteran underwent bilateral carotid 
endarteriectomies after a severe transient ischemic attack.  
A pathology report revealed advanced focally calcified 
atherosclerosis with recent and old hemorrhage and plaque.  
An x-ray of the skull showed arteriosclerotic changes in the 
internal carotid arteries.  Final diagnoses included cerebral 
arterial insufficiency, questionable cerebral vascular 
disease, and questionable carotid artery disease.

Records from Roper Hospital dated July to August 1983 
documented a one year history of heavy chest pain and left 
arm radiation with exertion.  At discharge, the veteran was 
diagnosed with arteriosclerotic heart disease with secondary 
angina and carotid artery disease.  In September 1983, 
catheterization studies revealed multiple coronary artery 
occlusions involving the three major vessel systems.  
Therefore, the veteran was admitted for myocardial 
revascularization.  An EKG showed acute inferolateral 
myocardial infarction and the veteran was diagnosed with 
coronary artery disease.  An October 1983 letter from Marvin 
S. Murdaugh, Jr., M.D., stated that he had treated the 
veteran since July 1983 for arteriosclerotic heart disease 
and carotid artery disease.

During a VA examination in October 1983, the veteran related 
a history of being evaluated for three days in 1964 for high 
blood pressure.  Thereafter, he had a stroke, which he 
believed was caused by the high blood pressure.  In 1980, he 
developed dizziness and blurred vision and underwent 
bilateral carotid endarteriectomies.  He was diagnosed with 
coronary artery disease in 1983.  Upon examination, the 
examiner reported the fundi to be normal, and all scars to be 
well healed and asymptomatic.  There was no enlargement or 
abnormality of the heart, and it had a regular rate and 
rhythm.  The examiner noted that he did not feel the dorsalis 
pedis pulse bilaterally.  The veteran was assessed with 
arteriosclerotic cardiovascular disease, status post 
bilateral carotid endarteriectomies, status post 
cerebrovascular accident, and history of hypertension.

Records of J. M. Grayson, M.D., from January through October 
1985 noted that the veteran's cardiovascular status remained 
stable.  Roper Hospital records from January 1986 continued 
to record a diagnosis of arteriosclerotic heart disease.  The 
veteran was admitted to the hospital in July 1989 with 
unstable angina and discharged with a diagnosis of viral 
syndrome with concomitant coronary artery disease.

During a VA examination in October 1996, the examiner 
assessed the veteran with status post cerebrovascular 
accident and stated that the history and review of the chart 
substantiated that the veteran had a stroke during active 
service.  He stated that the record indicated that the stroke 
was believed to be secondary to hypertension; however, there 
was no strong evidence of this.  During a VA examination in 
February 1998, the veteran stated that he currently had 
angina with any activity and dyspnea with walking.  Blood 
pressure was recorded as 152/80 and as 152/78 standing.  The 
veteran was diagnosed with coronary artery disease.  The 
examiner stated that hypertension was not an established 
diagnosis and that there was no evidence that the veteran's 
heart disease had its onset in service.

In August 2000, the Board requested the opinion of a medical 
expert as to the etiology of the veteran's arteriosclerotic 
heart disease.  The following month, a VA cardiologist 
reviewed the veteran's medical history and offered his 
opinion.  He stated that arteriosclerotic heart disease had 
multiple and complex origins.  He agreed with the previous 
opinions that causation could not be established for the 
veteran's onset of cardiac symptoms in the 1980's.  He 
stated, "Certainly fundoscopic findings in 1964 and/or 
cerebrovascular accident or cortical seizure at that time 
cannot be described as the onset of generalized 
arteriosclerosis while in military service."  He opined that 
it was less than likely that the veteran's arteriosclerotic 
heart disease was causally related to his military service, 
to the findings of the fundoscopic examination in 1964, to 
the cerebrovascular accident or cortical seizure, to isolated 
elevated blood pressure readings, or to any incident of 
active service.

Based upon the aforementioned evidence, the Board must 
conclude that the preponderance of the evidence is against a 
grant of service connection.  The record contains no medical 
evidence relating the veteran's current heart disease, 
diagnosed in 1983, to any incident of active service.  In 
fact, the opinions of record have specifically found that the 
veteran's heart disease is most likely not related to his 
military service.  The veteran's service medical records 
contain no diagnosis of heart disease and the most recent VA 
examiner as well as the VA cardiologist have opined that the 
arteriosclerotic heart disease did not originate during 
active service.  Further, the September 2000 VA medical 
expert indicated that it is not likely that the veteran's 
arteriosclerotic heart disease is causally related to the 
veteran's service-connected cerebrovascular accident.  The 
Board recognizes that the veteran believes that the 
fundoscopic examination, the elevated blood pressure reading, 
and the cerebrovascular accident in service were the first 
evidence of arteriosclerotic heart disease.  However, as a 
lay person, the veteran cannot provide competent evidence of 
a medical nexus.  Brewer v. West, 11 Vet. App. 228 (1998).  
In the absence of competent evidence linking the veteran's 
arteriosclerotic heart disease to service or to a service-
connected disability, the Board must find that a 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the benefit sought on appeal must be denied.



ORDER

Service connection for arteriosclerotic heart disease is 
denied.




		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals



 
- 7 -


- 5 -


